As filed with the Securities and Exchange Commission on February 28, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios isconsin Avenue, Fl 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March31 Date of reporting period:December 31, 2012 Item 1. Schedule of Investments. HODGES FUND SCHEDULE OF INVESTMENTS at December 31, 2012 (Unaudited) Shares Value COMMON STOCKS: 83.9% Air Transportation: 3.4% United Continental Holdings, Inc. * $ Apparel Manufacturing: 5.8% Crocs, Inc. * Broadcasting:10.3% Belo Corp. Sirius XM Radio, Inc. * Employment Services: 3.1% Workday, Inc. * Food Services: 13.1% Krispy Kreme Doughnuts, Inc. * Luby's, Inc. * 1, 2 Rocky Mountain Chocolate Factory, Inc. 1 Starbucks Corp. General Manufacturing: 11.8% A.T. Cross Co. - Class A * 1 Texas Industries, Inc. * Trinity Industries, Inc. U.S. Concrete, Inc. * Internet Services: 2.2% Facebook, Inc. * Mining, Oil & Gas Extraction: 8.5% Chesapeake Energy Corp. Halliburton Co. HyperDynamics Corp. * LinnCo, LLC * National Oilwell Varco, Inc. SandRidge Energy, Inc. * Motor Vehicle Manufacturing: 1.1% Toyota Motor Corp. - ADR Movie Production & Theaters: 3.5% Cinemark Holdings, Inc. Publishing Industries: 3.8% A.H. Belo Corp. - Class A 1 Rail Transportation: 6.6% Kansas City Southern Union Pacific Corp. Retail Trade: 7.9% Chico's FAS, Inc. * Michael Kors Holdings Ltd. * Transportation Equipment: 2.8% The Boeing Co. TOTAL COMMON STOCKS (Cost $92,429,165) PARTNERSHIP & TRUST: 11.9% Land Ownership & Leasing: 11.9% Texas Pacific Land Trust 1, 2 TOTAL PARTNERSHIP & TRUST (Cost $8,135,719) Contracts (100 shares per contract) Call Options Purchased: 2.8% Apparel Manufacturing: 1.2% Nike, Inc., Expiration: January, 2013, Exercise Price: $42.50 Motor Vehicle Manufacturing: 0.8% Toyota Motor Corp., Expiration: July, 2013, Exercise Price: $75.00 Transportation Equipment: 0.8% The Boeing Co., Expiration: February, 2013, Exercise Price: $65.00 Cummins, Inc., Expiration: June, 2013, Exercise Price: $85.00 TOTAL CALL OPTIONS PURCHASED (Cost $2,858,690) Shares SHORT-TERM INVESTMENT: 0.0% 3 Money Market Fund: 0.0% 3 Fidelity Money Market Portfolio - Select Class, 0.09% 4 TOTAL SHORT-TERM INVESTMENT (Cost $316) TOTAL INVESTMENT IN SECURITIES: 98.6% (Cost $103,423,890) Other Assets in Excess of Liabilities: 1.4% TOTAL NET ASSETS: 100.0% $ ADR American Depositary Receipt * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 A portion of this security is considered illiquid.As of December 31, 2012, the total market value of the investments considered illiquid were $7,877,212 or 6.4% of total net assets. 3 Less than 0.05%. 4 Seven-day yield as of December 31, 2012. The cost basis of investments for federal income tax purposes at December 31, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Hodges Fund Summary of Fair Value Exposure at December 31, 2012 (Unaudited) The Hodges Fund (the "Fund") utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of December 31, 2012. See Schedule of Investments for industry breakouts: Description Level 1 Level 2 Level 3 Total Common Stocks $ $
